DETAILED ACTION
This non-final action is in response to RCE filed on 07/18/2022. In this RCE, claims 3-4, 11-18 and 20 are amended. Claims 1-20 are pending, with claims 1 and 11 being independent. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/18/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/25/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.



Response to Arguments
Claim Rejections - 35 USC § 112
Rejections have been withdrawn in view of amended claims.
Claim Rejections - 35 USC § 103
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Spivack et al. (US 2019/0108578, Pub. Date Apr. 11, 2019), in view of Weston et al. (US 2008/0183678, Pub. Date Jul. 31, 2008).
As per claim 1, Spivack discloses an electronic-card generating device (Spivack Para. [0051], systems, methods and apparatuses of platforms (e.g., as hosted by the host server 100 as depicted in the example of FIG. 1) of shareable virtual objects and virtual objects as message objects to facilitate communications sessions in an augmented reality environment; Spivack Para. [0210], The recipient entity can receive, view, perceive, hear or observe VOBs [virtual objects] that are sent to them as a private message object, as a group message object, as a gift, as a greeting card object, as a shared object), comprising:
a storage (Spivack Para. [0154], The host server 100 may include internally or be externally coupled to a user repository 128, a virtual object repository 130, a behavior profile repository 126, a metadata repository 124, an analytics repository 122 and/or a state information repository 132; Spivack Para. [0528], Structures and functionality presented as separate components in example configurations may be implemented as a combined structure or component), being configured to store profile data of a sender (Spivack Para. [0156], The user repository 128 can store user information, user profile information, demographics information, analytics, statistics regarding human users, user interaction); and character data of a virtual character corresponding to the sender (Spivack Para. [0156], The user repository 128 can store user information, user profile information, demographics information, analytics, statistics regarding human users, user interaction, brands advertisers, virtual object (or 'VOBs'), access of VOBs, usage statistics of VOBs, ROI of VOBs, etc.; see Spivack Fig. 2E, user A sends Myx (collection of virtual objects) to user B; Spivack Para. [0170], the virtual object which may be an avatar [virtual character]); 
a processor, being electrically connected with the storage (Spivack Fig. 3B, processing unit 334) and configured to decide an interaction mode of the virtual character (see Spivack Para. [0168], A further embodiment of the present disclosure includes avatar-based messaging in an Augmented Reality (AR) environment; Spivack Para. [0055], the VOB appears in the recipient's inbox, message stream, or device as a 3D object that can be interacted with [interacting in AR corresponds to interaction mode as indicated in limitation below]; Spivack Para. [0142], The host server 100 can deploy shareable virtual objects and virtual objects as message objects for presentation to a user 116A-N via a user device 102A-N; Spivack Para. [0170], the virtual object which may be an avatar [virtual character]) according to the profile data of the sender (Spivack Para. [0216], a contextual trigger for a VOB can cause the VOB to take on a certain action, behavior or to present its associated content. The contextual trigger for the VOB can include any one of or any combination of a user parameter … Contextual triggers can be specified, defined, configured or reconfigured by the sender entity of the VOB) and the character data of the virtual character (Spivack Para. [0168], A further embodiment of the present disclosure includes avatar-based messaging in an augmented reality environment; Spivack Para. [0168], Users (e.g., user Jess) can could dress up their avatar or take actions or perform operations to enhance its features, ability, visibility, popularity in the AR environment), and generate an interactive electronic card according to the interaction mode of the virtual character (see Spivack Fig. 2E, user A sends Myx (collection of virtual objects) to user B; Spivack Para. [0211], the virtual object can include, a greeting card) wherein the interaction mode is a mixed-reality (MR) interaction mode or an augmented-reality (AR) interaction mode (see Spivack Para. [0168], A further embodiment of the present disclosure includes avatar-based messaging in an Augmented Reality (AR) environment; Spivack Para. [0055], the VOB appears in the recipient's inbox, message stream, or device as a 3D object that can be interacted with [interacting in AR corresponds to interaction mode]); and
a transceiver, being electrically connected with the processor (Spivack Fig. 3B, network interface 302 connected with processing unit 334) and configured to transmit the interactive electronic card to a recipient device (see Spivack Fig. 2E, user A sends Myx (collection of virtual objects) to user B; Spivack Para. [0211], the virtual object can include, a greeting card) such that a recipient interacts with the virtual character through the interaction mode in an MR environment or an AR environment constructed by the recipient device (Spivack Para. [0223], The recipient can interact with the content of the virtual greeting card object by going into an augmented reality or virtual reality view on their device and interacting with the greeting card content in AR or VR mode).
Spivack does not explicitly disclose:
a storage, being configured to store at least one personality parameter of a sender and at least one parameter of character personality of a virtual character;
a processor, being configured to decide an interaction mode of the virtual character according to the at least one personality parameter of the sender and the at least one parameter of character personality of the virtual character.
	Weston teaches:
a storage, being configured to store at least one personality parameter of a sender (Weston Fig. 6 and Para. [0084], the method 600 includes accessing user profile information. For instance, the user profile information can comprise information regarding preferences, goals, character, personality, habits, choices, action history, relationships, or the like of a particular user. Such user profile information can be stored locally on a client system and/or can be stored on a server system (such as in the user database 370)) and at least one parameter of character personality of a virtual character (Weston Fig. 6 and Para. [0089], a user can set a default preference indicative of how he or she would like the interactive character 190 to act. For instance, the user can choose the interactive character 190 to be aggressive, passive, humorous, robotic, dramatic, combinations of the same or the like. In certain embodiments, such selections can be made in degrees (for example, level-9 aggressive and level-3 humorous) and are stored on the server computer and/or locally on the client system. In other embodiments, the computer system 100 can automatically choose a personality for the interactive character 190 based on the user's personality. For instance, the computer system 100 may access results of a personality test provided to a user and select a personality for the interactive character 190 that complements the personality of the user; Weston Para. [0105 and 120], the virtual character may perform one or more of the following: Provide holograms (for example, of the virtual character));
a processor, being configured to decide an interaction mode of the virtual character according to the at least one personality parameter of the sender and the at least one parameter of character personality of the virtual character (Weston Para. [0105 and 120], the virtual character may perform one or more of the following: Provide holograms (for example, of the virtual character); Weston Fig. 6 and Para. [0089], a user can set a default preference indicative of how he or she would like the interactive character 190 to act. For instance, the user can choose the interactive character 190 to be aggressive, passive, humorous, robotic, dramatic, combinations of the same or the like. In certain embodiments, such selections can be made in degrees (for example, level-9 aggressive and level-3 humorous) and are stored on the server computer and/or locally on the client system. In other embodiments, the computer system 100 can automatically choose a personality for the interactive character 190 based on the user's personality. For instance, the computer system 100 may access results of a personality test provided to a user and select a personality for the interactive character 190 that complements the personality of the user; Weston Fig. 6 and Para. [0092], preparation of the presentation results based on personality data of the interactive character 190 can include customizing actions or recommendations by the interactive character 190 (for example, automatically making a reservation or purchasing an item), adjusting the audio or voice characteristics of the interactive character 190; Weston Para. [0026], The interactive character can also advantageously be sensitive to personality styles. For example, if a user or owner has a passive approach to life but tends to reach lower-level goals through interaction with an "assertive" character, the interactive character can intelligently adjust its approach to fit the personality style of the user. Moreover, if a user shows frustration by constantly turning off the interactive character because it is getting too aggressive in its communication with the user, the interactive character can "back off” and find other ways to support the person to achieve his or her goals).
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Spivack in view of Weston for a storage, being configured to store at least one personality parameter of a sender and at least one parameter of character personality of a virtual character; and a processor, being configured to decide an interaction mode of the virtual character according to the at least one personality parameter of the sender and the at least one parameter of character personality of the virtual character.
One of ordinary skill in the art would have been motived because it offers the advantage of customizing virtual character based on user profile information (see Weston Para. [0145]).

As per claim 2, Spivack-Weston discloses the electronic-card generating device according to claim 1, as set forth above, Spivack-Weston also discloses wherein the transceiver is further configured to receive first interaction data of interaction between the recipient and the virtual character from the recipient device (Spivack Para. [0339], In process 901, an interaction trigger with respect to the virtual object is detected. For example, the interaction trigger can include stimuli detected of the recipient user or any other user(s)), and the processor is further configured to adjust the at least one parameter of character personality according to the first interaction data according to the first interaction data (Spivack Para. [0219], Once the interaction trigger has been depicted, the host server can further render or depict the content associated with the virtual object; Spivack Para. [0169], When an avatar is interacted with, the avatar can for example performance/action/routine, depict some AR features and/or vend some information or associated content; Weston Para. [0026], The interactive character can also advantageously be sensitive to personality styles. For example, if a user or owner has a passive approach to life but tends to reach lower-level goals through interaction with an "assertive" character, the interactive character can intelligently adjust its approach to fit the personality style of the user. Moreover, if a user shows frustration by constantly turning off the interactive character because it is getting too aggressive in its communication with the user, the interactive character can "back off” and find other ways to support the person to achieve his or her goals; Weston Para. [0089], the computer system 100 may access results of a personality test provided to a user and select a personality for the interactive character 190 that complements the personality of the user).
Similar rationale in claim 1 is applied.

As per claim 3, Spivack-Weston discloses the electronic-card generating device according to claim 1, as set forth above, Weston also discloses wherein the at least one parameter of character personality is independent from the at least one personality parameter of the sender (Weston Para. [0089], the computer system 100 can automatically choose a personality for the interactive character 190 based on the user's personality).
Similar rationale in claim 1 is applied.

As per claim 5, Spivack-Weston discloses the electronic-card generating device according to claim 1, as set forth above, Spivack also discloses wherein the transceiver is further configured to receive a sending request from a sender device of the sender (Spivack Para. [0066], a user sends a message (e.g., the enhanced message) to recipients and the message can be transmitted to recipients; see Spivack Fig.3 and Para. [0228], the communications session between the first and second users is synchronous and the first and second message objects are delivered synchronously, by the delivery/exchange engine 344), and the processor decides the interaction mode (see Spivack Para. [0168], A further embodiment of the present disclosure includes avatar-based messaging in an Augmented Reality (AR) environment; Spivack Para. [0055], the VOB appears in the recipient's inbox, message stream, or device as a 3D object that can be interacted with [interacting in AR corresponds to interaction mode]) and generates the interactive electronic card according to the sending request (see Spivack Fig. 2E, user A sends Myx (collection of virtual objects) to user B; Spivack Para. [0211], the virtual object can include, a greeting card).

As per claim 6, Spivack-Weston discloses the electronic-card generating device according to claim 1, as set forth above, Spivack also discloses wherein the storage is further configured to store audio data (Spivack Para. [0329], the virtual object includes visual and audio components), and the processor is further configured to generate the interactive electronic card according to the audio data in addition to the interaction mode such that the recipient device presents the audio data (Spivack Para. [0348], Users can give each other VOBs that are or include greeting cards which can render an AR scene that plays out with music, an audible and/or visible text or graphical message, and/or with interactivity (e.g. via gesture or pointing actions); Spivack Para. [0329], the virtual object includes visual and audio components and the content can be communicated, rendered, depicted or otherwise made perceptible to the recipient visually and/or via audio) in the MR environment or the AR environment (see Spivack Para. [0168], A further embodiment of the present disclosure includes avatar-based messaging in an Augmented Reality (AR) environment).

As per claim 7, Spivack-Weston discloses the electronic-card generating device according to claim 1, as set forth above, Spivack also discloses wherein the storage is further configured to store text data (Spivack Para. [0171], the virtual object which may be an avatar can include a text message), and the processor is further configured to generate the interactive electronic card according to the text data in addition to the interaction mode such that the recipient device presents the text data (Spivack Para. [0348], Users can give each other VOBs that are or include greeting cards which can render an AR scene that plays out with music, an audible and/or visible text or graphical message, and/or with interactivity (e.g. via gesture or pointing actions); Spivack Para. [0329], the virtual object includes visual and audio components and the content can be communicated, rendered, depicted or otherwise made perceptible to the recipient visually and/or via audio) in the MR environment or the AR environment (see Spivack Para. [0168], A further embodiment of the present disclosure includes avatar-based messaging in an Augmented Reality (AR) environment)

As per claim 8, Spivack-Weston discloses the electronic-card generating device according to claim 1, as set forth above, Spivack also discloses wherein the processor is further configured to establish a live broadcast such that the recipient device shares the interactive electronic card with a participant device through the live broadcast (Spivack Para. [0073], users can forward an AR message to other recipients; Spivack Para. [0065], an AR enabled chatroom or group is or includes a shared social space where AR messages (e.g., enhanced messages) that are sent to the chatroom or group can be updated synchronously and/or asynchronously to all the recipients. This enables a real-time or near-real-time or asynchronous AR experience for the participants), and such that a participant interacts with the virtual character in an MR environment or an AR environment constructed by the participant device (Spivack Para. [0223], The recipient can interact with the content of the virtual greeting card object by going into an augmented reality or virtual reality view on their device and interacting with the greeting card content in AR or VR mode; Spivack Para. [0170], the virtual object which may be an avatar [virtual character]).

As per claim 9, Spivack-Weston discloses the electronic-card generating device according to claim 8, as set forth above, Spivack also discloses wherein interaction between the recipient and the virtual character is presented synchronously among the recipient device and the participant device through the live broadcast (Spivack Para. [0065], an AR enabled chatroom or group is or includes a shared social space where AR messages (e.g., enhanced messages) that are sent to the chatroom or group can be updated synchronously and/or asynchronously to all the recipients; Spivack Para. [0223], The recipient can interact with the content of the virtual greeting card object by going into an augmented reality or virtual reality view on their device and interacting with the greeting card content in AR or VR mode; Spivack Para. [0170], the virtual object which may be an avatar [virtual character]), and interaction between the participant and the virtual character is also presented synchronously among the recipient device and the participant device through the live broadcast (Spivack Para. [0065], an AR enabled chatroom or group is or includes a shared social space where AR messages (e.g., enhanced messages) that are sent to the chatroom or group can be updated synchronously and/or asynchronously to all the recipients; Spivack Para. [0223], The recipient can interact with the content of the virtual greeting card object by going into an augmented reality or virtual reality view on their device and interacting with the greeting card content in AR or VR mode; Spivack Para. [0170], the virtual object which may be an avatar [virtual character]).

As per claim 10, Spivack-Weston discloses the electronic-card generating device according to claim 9, as set forth above, Spivack-Weston also discloses wherein the transceiver is further configured to receive first interaction data of the interaction between the recipient and the virtual character from the recipient device and receive second interaction data of the interaction between the participant and the virtual character from the participant device (Spivack Para. [0339], In process 901, an interaction trigger with respect to the virtual object is detected. For example, the interaction trigger can include stimuli detected of the recipient user or any other user(s); Spivack Para. [0219], the stimuli can include voice, touch, eye, gaze, gesture (body, hand, head, arms, legs, limbs, eyes, torso, etc.), text input and/or other command submitted by a with respect to the VOB), and the processor is further configured to adjust the at least one parameter of character personality according to the second interaction data in addition to the first interaction data (Spivack Para. [0219], Once the interaction trigger has been depicted, the host server can further render or depict the content associated with the virtual object; Spivack Para. [0169], When an avatar is interacted with, the avatar can for example performance/action/routine, depict some AR features and/or vend some information or associated content; Spivack Para. [0065], an AR enabled chatroom or group is or includes a shared social space where AR messages (e.g., enhanced messages) that are sent to the chatroom or group can be updated synchronously and/or asynchronously to all the recipients. This enables a real-time or near-real-time or asynchronous AR experience for the participants; Weston Para. [0026], The interactive character can also advantageously be sensitive to personality styles. For example, if a user or owner has a passive approach to life but tends to reach lower-level goals through interaction with an "assertive" character, the interactive character can intelligently adjust its approach to fit the personality style of the user. Moreover, if a user shows frustration by constantly turning off the interactive character because it is getting too aggressive in its communication with the user, the interactive character can "back off” and find other ways to support the person to achieve his or her goals; Weston Para. [0089], the computer system 100 may access results of a personality test provided to a user and select a personality for the interactive character 190 that complements the personality of the user).
Similar rationale in claim 1 is applied.

Claims 11-13 and 15-20 are method claims reciting similar subject matters to those recited in the apparatus claims 1-3 and 5-10 respectively, and are rejected under similar rationales.


Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Spivack et al. (US 2019/0108578, Pub. Date Apr. 11, 2019), in view of Weston et al. (US 2008/0183678, Pub. Date Jul. 31, 2008), in view of Lembersky et al. (US 2019/0095775, Pub. Date: Mar. 28, 2019).
As per claim 4, Spivack-Weston-Lembersky discloses the electronic-card generating device according to claim 1, as set forth above, Spivack does not explicitly disclose wherein the storage is further configured to store a machine-learning model, and the processor adjusts the at least one parameter of character personality with the machine-learning model.
Lembersky teaches:
the storage is further configured to store a machine-learning model (Lembersky Fig. 1, Machine Learning 122), and the processor adjusts the at least one parameter of character personality with the machine-learning model (Lembersky Para. [0049], AI and machine learning processes can then be implemented to morph the face bones into the proper emotional response based on the user's emotional state).
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Spivack in view of Lembersky for the storage is further configured to store a machine-learning model, and the processor adjusts the at least one parameter of character personality with the machine-learning model.
One of ordinary skill in the art would have been motived because it offers the advantage of keeping the user engaged in the most natural manner (Lembersky Para. [0027]).

Claims 14 is method claims reciting similar subject matters to those recited in the apparatus claim 4, and is rejected under similar rationales.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kavallierou (US 20190287313) Head-Mountable Apparatus And Methods;
Kasaba (US 11463657) System And Method For An Interactive Digitally Rendered Avatar Of A Subject Person;
Gewecke et al. (US 20190224853) Control Of Social Robot Based On Prior Character Portrayal;
Miller (US 20150356781) Rendering An Avatar For A User In An Augmented Or Virtual Reality System.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH NGUYEN whose telephone number is (571)272-4487 and email address is vinh.nguyen1@uspto.gov. The examiner can normally be reached Monday-Friday: 7:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAMAL B DIVECHA can be reached on (571)272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINH NGUYEN/Examiner, Art Unit 2453                                                                                                                                                                                                        

/Hitesh Patel/Primary Examiner, Art Unit 2419                                                                                                                                                                                                        
12/1/22